Citation Nr: 1448742	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-11 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, to include an initial rating higher than 10 percent prior to February 22, 2012, and a rating higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956.

This matter comes before the Board of Veterans' Appeal (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which awarded a 10 percent rating for bilateral hearing loss, effective February 27, 2009.

The Veteran disagreed with the initial 10 percent rating assigned to his service-connected bilateral hearing loss.  Thereafter, in March 2012, the RO increased his disability rating to 30 percent, effective February 22, 2012.  Subsequently, the Veteran's claim for an increased rating was readjudicated in a February 2013 supplement statement of the case which continued his prior ratings.  In September 2014, the RO increased the Veteran's rating for bilateral hearing loss to 100 percent, effective August 12, 2014.  The Veteran was notified of these developments, but he has not withdrawn his appeal.  See October 2014 Written Brief Presentation.  Although the RO awarded 100 percent compensation benefits effective August 12, 2014, higher ratings for the Veteran's bilateral hearing loss disability are available prior to that date, and the Veteran is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, his appeal continues for the period prior to August 12, 2014.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the Virtual VA claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board's review of the evidence reveals that an August 2010 VA examination may not have been initially considered by the Agency of Original Jurisdiction (AOJ).  However, because the Veteran, through his representative, has waived AOJ consideration of such evidence in October 2014, the Board may consider it in the first instance without prejudice to the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From February 27, 2009 until prior to August 23, 2010, the Veteran had Level IV hearing bilaterally.

2.  From August 23, 2010 until prior to February 22, 2012, the Veteran exhibited an exceptional pattern of hearing loss, and had Level IX hearing in the right ear and Level XI hearing in the left ear.

3.  From February 22, 2012 until prior to January 28, 2013, the Veteran exhibited an exceptional pattern of hearing loss, and had Level VI hearing in the right ear and Level VII hearing in the left ear.

4.  From January 28, 2013 until prior to August 12, 2014, the Veteran had Level V hearing in the right ear and Level VII hearing in the left ear.


CONCLUSIONS OF LAW

1.  From February 27, 2009 until prior to August 23, 2010, the criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2013).

2.  From August 23, 2010 until prior to February 22, 2012, the criteria for an initial rating of 80 percent, but no higher, for bilateral hearing loss has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2013).

3.  From February 22, 2012 until prior to January 28, 2013, the criteria for an initial rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2013).

4.  From January 28, 2013 until prior to August 12, 2014, the criteria for an initial rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, a letter dated April 2009, sent prior to the September 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Following the award of service connection in the September 2009 rating decision, the Veteran appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted and an initial rating was assigned in the September 2009 rating decision on appeal.  Therefore, because the Veteran has appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that private treatment records from Dr. House and the Newport Lido Medical Clinic pertaining to the Veteran's hearing dating prior to 2000-identified by the Veteran in May 2009 and June 2009 VA Forms 21-4142, Authorization and Consent to Release Information to the Department Of Veterans Affairs-have not been obtained by the RO.  However, in June 2009, the Veteran notified the RO that he had attempted to retrieve records from Dr. House from the Newport Lido Medical Center and was informed that records over 7 years old had been destroyed, including the Veteran's records.  See June 2009 Report of General Information.  Consequently, the Veteran asked the RO to cease efforts to obtain those records.  Id.  Nevertheless, in July 2009, the Veteran submitted another request that the RO acquire treatment records from 1992 to 2000 from Dr. House.  Shortly thereafter, the Veteran explained again in a letter that such records would not be forthcoming, and he provided the few copies of such records that he had in his possession to the RO.  See July11, 2009 and July 29, 2009 Veteran's Letters, and private medical records submitted in July 2009.

Additionally, the Board finds no prejudice to the Veteran in proceeding with a decision on his claim at this time as the requested private medical records, dated to 2000, pre-date the effective date of the award of service connection, i.e., February 27, 2009.  Moreover, the Veteran was has been afforded multiple VA examinations, which contain complete audiometric findings.  Therefore, the Board finds that there is no prejudice to the Veteran in proceeding with a decision on his claim at this time.  Furthermore, he has not identified any additional, outstanding records which are pertinent to this appeal that have not been requested or obtained.

The Veteran was afforded VA examinations in May 2009, August 2010, February 2012, and January 2013 in connection with his claim on appeal.  The Veteran has alleged that some of the VA examinations that he was afforded are inadequate for rating purposes and that his hearing warrants a higher rating.  See May 2012 Notice of Disagreement, December 2012 Written Statement.  However, he does not provide specific reasons to support his contention that the examinations provided were inadequate.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran and a full audiological examination, addressing the relevant rating criteria.  Moreover, during period of time relevant to this appeal, the Veteran has not alleged a worsening of his bilateral hearing loss.  In this regard, while he has claimed that such disability is worse than the currently assigned noncompensable rating, he has not contended that the condition has increased in severity.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the May 2009, August 2010, February 2012, and January 2013 VA examiners described the functional impact of the Veteran's bilateral hearing loss, and the Veteran has neither alleged any prejudice resulting from any deficiency in the examinations.  Furthermore, the Board finds that no prejudice results to the Veteran as the remainder of the evidence, including his testimony at the April 2014 hearing, also addresses such effects and, therefore, the Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id. at 455.  In addition to the findings noted at the May 2009, August 2010, February 2012, and January 2013 VA examinations, the Veteran's statements reflect, most pertinently, that it is difficult to understand people when they are speaking and that he cannot hear clearly over the telephone.  See August 2014 Hearing Transcript at 5-7. 

Therefore, the Board finds that no prejudice results to the Veteran in the Board proceeding with a decision at this time as the functional effects of his bilateral hearing loss disability are adequately addressed by the record as a whole, to include various VA examinations, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, in April 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before a VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO, Decision Review Officer, or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).

Here, during the April 2014 hearing, the VLJ enumerated the issue on appeal.  The Veteran was asked to describe the nature and severity of his bilateral hearing disability, including its symptoms and functional effects.  The Veteran was also asked whether and where he had received treatment for his claimed disability.  In addition, as the hearing discussion revealed the possible existence of additional records not yet associated with the claims file and revealed that the Veteran's hearing had possibly worsened, the matter was remanded to obtain such records and provide him with another VA examination.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.

Moreover, based on the foregoing, the Board determines that, with respect to the Veteran's claim for a compensable rating of his bilateral hearing loss disability, the AOJ has substantially complied with the June 2014 remand directives by requesting that the Veteran identify any healthcare provider that had treated him for bilateral hearing loss in an July 2014 letter, providing a VA examination so as to determine the nature and severity of his bilateral hearing loss in August 2014, and readjudicating the instant claim in September 2014 and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

A. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  As described below, the Board finds that staged ratings are warranted by the evidence in this case.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id.

The Veteran's service-connected bilateral hearing loss is currently assigned a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective February 27, 2009, and a 30 percent rating, effective February 22, 2012.  The Veteran contends that his hearing disability is worse than the currently assigned evaluations.  Therefore, he alleges that he is entitled to an initial rating in excess of 10 percent prior to February 12, 2012, and in excess of 30 percent thereafter, for such disability.  Because the Veteran was awarded a rating of 100 percent for his bilateral hearing loss, effective August 12, 2014, this appeal concerns only the relevant periods prior to that date.

The Board's review of the evidence and its analysis below are subdivided into four distinct time periods based upon the results of the VA examinations provided to the Veteran.  The Board notes that it has reviewed the Veteran's VA treatment records, which reveal periodic checks for the Veteran's hearing aids.  However, as these do not include audiometric testing of the Veteran's hearing, such records are not material to rating the Veteran's hearing under VA regulations and discussion of such records is not included in the analysis below.

From February 27, 2009 until prior to August 23, 2010

VA received the Veteran's claim for bilateral hearing loss on February 27, 2009.

In May 2009, the Veteran underwent VA audiological examination.  During the examination, the Veteran explained that he has difficulty distinguishing soft voices and difficulty when there are no visual cues available.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
65
65
65
55
LEFT
20
65
65
75
56.25

Maryland CNC testing revealed speech recognition ability of 76 percent bilaterally.  These audiometry test results equate to Level IV hearing bilaterally, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Board finds that the Veteran's Level IV hearing results in a 10 percent disability rating bilaterally.  38 C.F.R. § 4.85.

The examiner further found that the Veteran's hearing loss had no effects on the Veteran's occupation but found that it had a "communicatively handicapping" effect on his daily activities.

From August 23, 2010 until prior to February 22, 2012

On August 23, 2010, the Veteran underwent VA audiological examination, during which he disclosed that he was currently wearing hearing aids.  In addition, he stated that he experiences difficulty hearing well during normal conversation and on the phone.  Examination revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
80
80
80
67.5
LEFT
30
70
70
75
61.25

Initial Maryland CNC testing revealed speech recognition scores of 68 percent for the right ear and 12 percent for the left ear.  The examiner conducted additional Maryland CNC testing used a "modified performance intensity function," which yielded a best performance of 52 percent in the right ear and 26 percent in the left ear.

The Board finds that the results of the August 2010 VA examination are valid and reliable, as confirmed by the August 2014 VA examiner.  Additionally, the Board notes that the pure tone thresholds reveal an exceptional pattern of hearing bilaterally.  See 38 U.S.C.A. § 4.86(b).  Accordingly, each of the Veteran's ears must be rated separately under either Table VI or VIA, whichever allows for a higher benefit.

Using the Maryland CNC score of 68 percent for the right ear equates to Level VI hearing (using Table VI, which generates a higher Roman numeral than Table VIA), to which one Roman numeral must be added, which results in Level VII hearing.  Alternatively, applying the Maryland CNC score of 52 percent for the right ear equates to Level VIII hearing (using Table VI), to which one Roman numeral must be added, which results in Level IX hearing.  Giving the Veteran the benefit of the doubt by using the most favorable result (i.e., the score deemed the Veteran's "best performance" by the VA examiner), the Board finds that the Veteran's right hear hearing loss equates to Level IX hearing. 

Turning to the left ear, the Board notes that, using either the Maryland CNC score of 12 percent or 26 percent for the left ear, equates to Level XI hearing (using Table VI, which results in a higher Roman numeral than Table VIA).  Because Level XI is the highest level represented, no Roman numeral is added.

Therefore, applying the percentage ratings for hearing impairment found in Table VII, the Board finds that Level IX hearing for the right ear and Level XI hearing for the left ear results in an 80 percent disability rating bilaterally.  38 C.F.R. § 4.85.

The examiner further found that the occupational effect of the Veteran's hearing loss condition resulted in difficulty hearing at work and on the phone.  The effect of the condition on his daily activities was difficulty holding normal conversations. 

From February 22, 2012 until prior to January 28, 2013

A February 22, 2012 VA audiological examination revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
70
70
70
60
LEFT
35
70
75
75
63.75

Maryland CNC testing revealed speech recognition ability of 70 percent for the right ear and 64 percent for the left ear.

The Board notes that the pure tone thresholds during this time period reveal an exceptional pattern of hearing bilaterally.  See 38 U.S.C.A. § 4.86(b).  Therefore, the Veteran's ears will be rated separately rated separately under either Table VI or VIA, whichever allows for a higher benefit.

The Maryland CNC score of 70 percent for the right ear equates to Level V hearing (using Table VI, which generates in a higher Roman numeral than Table VIA), to which one Roman numeral must be added, which results in Level VI hearing.  The Maryland CNC score of 64 percent for the left ear equates to Level VI hearing (using Table VI), to which one Roman numeral must be added, which results in Level VII hearing.  Therefore, applying the percentage ratings for hearing impairment found in Table VII, the Board finds that Level VI hearing for the right ear and Level VII hearing for the left ear results in a 30 percent disability rating bilaterally.  38 C.F.R. § 4.85.

As for the functional effects of hearing loss on his occupation and daily life, the examiner noted that the Veteran reported long-standing difficulties hearing speech in noise and hearing speech from behind him.  The examiner noted that the Veteran has worn hearing aids since 1991.

From January 28, 2013 until prior to August 12, 2014

A January 28, 2013 VA audiological examination revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
65
75
65
61.25
LEFT
40
70
70
70
62.5

Maryland CNC testing revealed speech recognition ability of 70 percent for the right ear and 58 percent for the left ear.  These audiometry test results equate to Level V hearing for the right ear and Level VII hearing for the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level V hearing for the right ear and Level VII hearing for the left ear result in 30 percent disability rating bilaterally.  38 C.F.R. § 4.85.

The examiner noted that the functional effect of the Veteran's hearing loss was difficulty understanding speech.

Based upon the foregoing, the Board finds that the Veteran's hearing loss should be initially rated as follows: 10 percent bilaterally from February 27, 2009 until prior to August 23, 2010; 80 percent bilaterally from August 23, 2010 until prior to February 22, 2012; 30 percent bilaterally from February 22, 2012 until prior to January 28, 2013; and 30 percent bilaterally from January 28, 2013 until prior to August 12, 2014.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech in the presence of background noise or when he is not face-to-face with the speaker, is not competent to report that his hearing acuity is of sufficient severity to warrant any particular percentage or evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

B. Extra-schedular Rating & TDIU

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.   Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty understanding speech, conversing over the phone, and hearing noise behind him, the Board finds that the Veteran's bilateral hearing loss symptomatology are fully addressed by the rating criteria under which such disability is rated.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by difficulty understanding speech in the presence of background noise or when not face-to-face with the speaker is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss.  In fact, the record shows that the Veteran is retired and either volunteers or works part-time at a convention center as an usher.  See August 2014 Hearing Transcript, August 2014 VA examination.  The Veteran reported difficulty answering questions and speaking over the phone but denied receiving any disciplinary action or other problems with his work as a result of his hearing loss condition.  See August 2014 Hearing Transcript at 5-6.  Additionally, while the Veteran's difficulty understanding others has been acknowledged by all VA examiners, the May 2009 and August 2014 VA examiners, in particular, determined that the Veteran's bilateral hearing loss had no significant functional or occupational effects and does not render him unemployable.  Therefore, under the circumstances presented, the Board finds that a TDIU is not raised by the record. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  Applying the benefit of the doubt, the Board finds that an increase of the Veteran's initial rating for bilateral hearing to 80 percent from August 23, 2010 until prior to February 22, 2012.  However, as the preponderance of the evidence is against the Veteran's claim for an increased initial rating for all other times relevant to this appeal, the benefit of the doubt doctrine does not apply, and his initial rating claim for those time periods must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

From February 27, 2009 until prior to August 23, 2010, entitlement to an initial rating in excess of 10 percent is denied.

From August 23, 2010 until prior to February 22, 2012, entitlement to an initial rating increase to 80 percent for bilateral hearing loss is granted.

From February 22, 2012 until prior to January 28, 2013, entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied.

From January 28, 2013 until prior to August 12, 2014, entitlement to an initial rating increase in excess of 30 percent for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


